Citation Nr: 1223806	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  12-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a mid back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for headaches, as secondary to a mid/low back disorder.

4.  Entitlement to service connection for insomnia, as secondary to a mid/low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, father and fiancée


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2012 rating decisions rendered by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2010, the RO held that service connection was not warranted for a mid-back disorder or a low back disorder.  

In August 2011, the Veteran presented testimony before a Decision Review Officer at the RO.  A transcript of that hearing has been associated with the record.

In January 2012, the RO held that service connection was not warranted for headaches or insomnia, to include as secondary to a mid-back and/or a low back disorder.

In March 2012, the Veteran presented testimony before the undersigned member of the Board.  A transcript of that hearing has been associated with the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to service connection for a mid-back and/or a lumbar spine disorder.  He has related that he injured his back during basic training and has experienced pain since his period of service.  

Upon review, the Board finds that further development is necessary in these matters.  Initially, the Board notes that the Veteran has testified during hearings held in August 2011 and March 2012 that he received chiropractor care from Martin Jeffries (or Geoffreys), in 1998, in Dana Point, California, and current treatment at the Hot Clinic by Dr. Emalita Warnick.  He was also hospitalized at Renown Hospital, in the late 2000's, at Carson Tahoe Hospital, in 2008.  He has also testified that he is currently receiving treatment at the HAWC Community Health Center in Reno, Nevada.  Also, the report of a VA examination conducted in June 2010 contains a history of being seen at a Monarch Bay California clinic in 1998, and at the Sharp Memorial Hospital in San Diego in 2006.  Also, in his Substantive Appeal from dated in February 2012, the Veteran reported he received treatment from Dr. Richard Long, an orthopedic surgeon, in the mid 1990's.  These records have not been associated with the claims file. 38 U.S.C.A. § 5103A(c) (West 2002).  The claims file is also absent any treatment records pertaining to the 2006 motor vehicle injury.  

Additionally, the Veteran has testified that he applied for and was denied disability benefits from the Social Security Administration (SSA).  No records regarding any denial of benefits have been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his claimed mid-back and low back disorders, as well as his insomnia and headaches, since his discharge from service. After he has signed any appropriate releases, those records, to specifically include records pertaining to treatment by Dr. Richard Long in the mid 1990's, chiropractor care received from Martin Jeffries (or Geoffreys) in 1998 in Dana Point, California, at Monarch Bay California clinic in 1998, at the Hot Clinic by Dr. Emalita Warnick, at the Sharp Memorial Hospital in San Diego in 2006, and treatment records from Renown Hospital, Carson Tahoe Hospital, and HAWC Community Health Center should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO must also take all appropriate steps to contact the Social Security Administration (SSA) and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision. 

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review. 

3.   Any additional records which are obtained should be referred to the VA examiner who conducted an examination of the Veteran in June 2010.  The examiner should be requested to address whether any of the additional evidence alters the opinion which was previously given by that examiner.

4.  Following the completion of the requested actions, then re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



